United States Court of Appeals
               for the district of columbia circuit



No. 97-1687                                  September Term, 1998

               
United States Testing Company, Inc.,
                    Petitioner

     v.

National Labor Relations Board,
                    Respondent

   On Petition for Review and Cross-Application for Enforcement
        of an Order of the National Labor Relations Board


     Before:  Ginsburg, Sentelle, and Rogers, Circuit Judges.


                            O R D E R

     It is ORDERED by the Court, sua sponte, that the dissenting opinion filed herein on this
date be amended as follows:

     Page 1, third paragraph, delete the following sentence:  "Indeed, the majority
     acknowledges that 'the employer never explicitly explained why all of the requested
     information was needed.  Id. at 8.'"

     Page 1, line 20, insert the word "the" between "and" and "ratio."

     Page 3, line 15, substitute the word "records" for "record."


                                        Per curiam
                                        For the Court:
                                        Mark J. Langer, Clerk

Filed on November 13, 1998